Exhibit Compass Minerals International, Inc. Subsidiary Listing Company Name Jurisdiction of Incorporation NAMSCO Inc. Delaware North American Salt Company Delaware Carey Salt Company Delaware GSL Corporation Delaware Great Salt Lake Minerals Corporation Delaware Great Salt Lake Holdings, LLC Delaware Compass Resources, Inc. Delaware Pristiva Inc. Delaware Compass Minerals (Europe) Limited England Compass Minerals (UK) Limited England Compass Minerals (No. 1) Limited England Salt Union Limited England Deepstore Limited England Deepstore Holdings Limited England Levetas Limited England Levetas Trustee Limited England Interactive Records Management Limited England Springmede Limited England J.T. Lunt & Co. (Nantwich) Limited England NASC Nova Scotia Company Nova Scotia Compass Canada Limited Partnership Ontario Sifto Canada Corp. Nova Scotia Compass Resources Canada Company Nova Scotia Compass Minerals Canada Inc. Nova Scotia Compass Minerals Nova Scotia Company Nova Scotia GSL Holdings Europe S.a.r.l. Luxembourg Salt Europe Holdings S.a.r.l. Luxembourg Compass International Holdings S.a.r.l. Luxembourg
